Citation Nr: 0833875	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  06-23 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disorder other than PTSD, to include major depression and 
anxiety. 

3.  Entitlement to service connection for degenerative disc 
disease, L2-L3 and L5-S1 (claimed as a chronic back 
condition).

4.  Entitlement to service connection for a right knee 
disability.

5.  Entitlement to service connection for a left knee 
disability.

6.  Entitlement to service connection for a right ankle 
disability.

7.  Entitlement to service connection for a left ankle 
disability.

8.  Entitlement to service connection for a respiratory 
disorder, to include residuals of exposure to asbestos.

9.  Entitlement to service connection for the residuals of a 
heat injury.


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The appellant served on active duty from September 1984 to 
September 1987.  She also served as an active reservist, from 
August 1977 through August 1984, and from September 1987 
through August 1999.  She apparently served in the inactive 
reserves from August 1999 through February 2005.  Dates of 
active duty for training have not been verified.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, in which service connection for PTSD, major 
depression and anxiety disorder, degenerative disc disease at 
L2-L3 and L5-S1, retropatellar pain syndrome in the right and 
left knees, right and left ankle pain, reaction to 
dust/asbestos, and heat injury was denied.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran believes that her claimed conditions are the 
result of her active service injury and disease sustained 
during periods of active duty for training, and injury and 
re-injury sustained during inactive duty for training. 

VA and private treating records show complaints of and 
treatment for the claimed disabilities.

VA examination conducted in October 2003 shows diagnoses of 
depression and anxiety, and contains an opinion that these 
conditions are the result of the veteran's experiences on 
active duty.  Subsequent VA and private treatment records 
reflect she has been diagnosed with PTSD.

VA examination conducted in October 2003 reflects clinical 
findings in the ankle that suggest previous injury.

Service medical records, however, are incomplete.  It is 
noted that those records present do document complaints of 
back pain.

The primary difficulty in this case appears to be verifying 
the veteran's periods of active duty for training.  Service 
personnel records show substantial periods of inactive duty 
and active duty for training throughout her reserve career.  
These dates must be verified and further attempts must be 
made to document the veteran's averred injuries and 
experiences in service which led to her psychiatric 
difficulties.  The Board acknowledges that the RO tried on 
several occasions to obtain the veteran's dates of active 
duty for training.  The National Personnel Records Center 
(NPRC) referred the RO to another code for this verification.  
It is not certain from the record that the RO followed up 
properly.

Moreover, those dates the RO did specify as dates of active 
duty for training in the rating decision and statement of the 
case are incorrect.  It appears that the RO took these dates 
from DA Forms 1380 filed in the veteran's service personnel 
record.  These are dates when the veteran performed 
individual reserve duty for training, which is inactive duty 
for training. 

Given the foregoing, further attempts to ascertain the 
veteran's periods of active duty for training should be made 
and, following this and other development, additional VA 
examination should be accorded the veteran to determine the 
nature, extent, and etiology of her claimed conditions, with 
review of the record.  See McClendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Accordingly, the claim is REMANDED for the following:

1.  Ensure all appropriate VCAA notice is 
provided the veteran.  In particular, 
explain how service connection may be 
established for injuries and diseases 
sustained on reserve duty-whether 
inactive duty for training or active duty 
for training.

Explain to the veteran that she may 
submit buddy statements or lay statements 
of witnesses who may have observed an 
injury or stressor or to whom she may 
have confided that such an injury or 
event happened in order to establish 
inservice occurrence of an injury or 
event.  Explain to the veteran that she 
may submit buddy statements or lay 
statements of witnesses who may have 
observed, or to whom she confided, 
symptoms of her claimed conditions to 
establish continuity of symptomatology 
from such incurrence to the present.  

2. Ensure that all identified private and 
VA medical treatment records that are not 
already of record are obtained. Document 
negative responses, and inform the 
veteran so that he may make attempts to 
procure the records on her own.

3.  Verify the veteran's periods of 
active duty for training and inactive 
duty for training.  Request assistance 
from the service department where 
necessary, including obtaining copies of 
orders and obtaining pay records from 
Defense Finance Accounting System.

4.  Obtain all additional service medical 
and the veteran's complete service 
personnel records, to include copies of 
orders, fitness reports, and award 
citations.  

5.  Make all inquiries necessary to 
attempt to verify the veteran's exposure 
to asbestosis.  Request assistance from 
the service department where necessary.

6.  For items #3 through #5, take all 
necessary follow-up actions, including 
but not limited to requesting assistance 
of the service department directly.  
Document negative responses and inform 
the veteran so that she may attempt to 
procure any missing records on her own. 

7.  Schedule the veteran for medical 
examination by the appropriate medical 
professionals to determine the nature, 
extent, and etiology of her claimed 
conditions.  All indicated tests and 
studies should be performed.  The claims 
folder, including a copy of this remand, 
must be provided to the examiners in 
conjunction with the examinations.

The examiners should provide the 
following opinions regarding any 
diagnosed current disabilities:

Is it as least as likely as not that any 
diagnosed PTSD, or other psychiatric 
condition to include major depression and 
anxiety disorder, back disability, right 
and left knee disabilities, right and 
left ankle disabilities, respiratory 
condition, and residuals of heat injury 
had their onset during any period if 
active duty or active duty for training 
or, in the alternative, are the result of 
any injury or disease sustained during a 
period of active duty or active duty for 
training, or the result of any injury 
sustained during a period of inactive 
duty for training.

8.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claims for service connection 
for PTSD, other psychiatric condition to 
include major depression and anxiety 
disorder, degenerative disc disease at 
L2-L3, L5-S1, right and left knee 
disabilities, right and left ankle 
disabilities, respiratory condition to 
include the residuals of asbestos 
exposure, and residuals of heat injury, 
with application of all appropriate laws 
and regulations, including those 
governing the adjudication of asbestos, 
and consideration of any additional 
information obtained as a result of this 
remand.  If any decision remains adverse 
to the veteran, provide her and her 
representative with a supplemental 
statement of the case.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until she is so informed. The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The veteran is advised that failure to appear for VA 
examinations could result in the denial of her claims. 38 
C.F.R. § 3.655 (2007). See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991). The Board intimates no opinion as to the 
ultimate outcome of this case.



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).







_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




